Citation Nr: 1545009	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  08-24 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity, to include as secondary to service-connected residuals of a right wrist fracture.  

2.  Entitlement to service connection for carpal tunnel syndrome of the left upper extremity, to include as secondary to service-connected residuals of a left wrist fracture.

3.  Entitlement to an increased rating for residuals of a right wrist fracture, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a left wrist fracture, currently evaluated as 10 percent disabling.  

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for postoperative residuals of removal of a thrombosed vein of the right forearm.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970, to include service in Vietnam from August 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating actions entered in August 2007 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in June 2015; a transcript of the Board's hearing is of record.  Following that hearing additional VA outpatient treatment records were made a part of the virtual claims folder without consideration by the RO.  However, carpal tunnel syndrome of either wrist was not addressed in those outpatient treatment notes from April 2015 to July 2015, and inasmuch as the Board herein grants service connection for each such entity, action by the Board to ensure RO consideration of that evidence is unnecessary.  



At the Board's hearing in June 2015, an attempt to raise the issue of entitlement to an increased rating for posttraumatic stress disorder was made by or on behalf of the Veteran.  Because such matter has not been developed or adjudicated, the Board lacks jurisdiction to consider it at this time.  Rather, it is referred to the Agency of Original Jurisdiction (AOJ) for any and all indicated action.  38 C.F.R. § 19.9(b) (2015). 

The issues of the Veteran's entitlement to increased ratings for residuals of fractures of the right and left wrists and for VA compensation under 38 U.S.C.A. § 1151 for residuals of removal of a thrombosed vein of the right forearm are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

It is at least as likely as not that carpal tunnel syndrome of the right and left upper extremities is of service origin.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the right upper extremity was incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3102, 3.303 (2015).

2.  Carpal tunnel syndrome of the left upper extremity was incurred in or as a result of service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with its duties to notify and assist the Veteran is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By this appeal, the Veteran seeks service connection for carpal tunnel syndrome of each wrist on the basis of its service incurrence and, alternatively, as secondary to service-connected residuals of bilateral wrist fractures.  He argues that he sustained wrist injuries in service which were not immediately identified following his involvement in a motor vehicle accident in or about November 1967 while on leave, and once, identified, they were not fully treated prior to his deployment to Vietnam as a helicopter mechanic and crewman whose duties included regular use of a machine gun and requiring repetitive use of his hands and wrists.  He reports having experienced pain, stiffness, limited motion, numbness, and tingling of both wrists beginning in service and continuing postservice.  He acknowledges having operated a printing press during postservice years with significant use of his hands and wrists, but notes no postservice injury to either wrist as might account for the onset of bilateral carpal tunnel syndrome and the need for bilateral carpal tunnel release surgeries during 2010.  

Service examination and treatment records chronicle the course of the Veteran's bilateral wrist injuries, which in November 1967 or shortly thereafter were initially thought to entail only sprains, but several months following the injuries were found by X-ray to encompass bilateral navicular fractures.  Casting of each wrist for a period of six weeks, followed by use of custom-made braces or splints.  

While it is true that service examination and treatment records do not contain references to continuing residuals of the bilateral wrist fractures, the Veteran credibly indicates that his wrists were not completely healed by the time he was deployed to Vietnam in August 1968 and that his performance of his duties as a helicopter repairman and door gunner while in Vietnam only increased his wrist symptoms.  As well, his credible account of postservice wrist symptoms, particularly as entailing pain, numbness, and tingling, cannot reasonably be dissociated with the onset of bilateral carpal tunnel syndrome, notwithstanding the fact that its presence was not confirmed by objective testing until 2007, many years following his discharge from active duty.  The Board, too, is mindful of the negative nexus opinions of record in 2011 and 2013, but which only partially addressed the question of causation in terms of the relationship between the inservice fractures and carpal tunnel syndrome, without addressing the question of aggravation or consideration of the Veteran's history of complaints, as noted above to be credible, particularly as to ongoing symptomatology postservice.  A VA examiner in 2013 determined that it was more likely than not that the Veteran's carpal tunnel syndrome was the result of degenerative changes related to aging and repetitive strain injury following military service, the latter of which is not documented by lay or medical evidence.  There is no report or documentation of any postservice injury involving either wrist and any inference of an actual injury drawn from a VA outpatient note in March 2006 in which it was set forth that the Veteran had experienced two to three weeks of left wrist pain and that his job as an operator of a computerized printing press entailed hand and wrist labor 50 percent of the time and lifting 10 to 50 pounds much of his daily shift, would be erroneous.  Such denotes no evidence of injury, only the extent to which his hands and wrist were utilized during the course of a work day.  

In all, there is evidence both for and against entitlement to service connection for bilateral carpal tunnel syndrome, but the record is found to be equally divided as to the question of the service incurrence of the disorders in question.  Most importantly, there is a competent, credible account of pertinent manifestations dating to service, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005), which is at least as probative as the evidence contraindicating entitlement; thus, the benefit of the doubt is afforded the Veteran and grants of service connection for carpal tunnel syndrome of each upper extremity are warranted.  


ORDER

Service connection for carpal tunnel syndrome of the right upper extremity is granted.  

Service connection for carpal tunnel syndrome of the left upper extremity is granted.  


REMAND

The Veteran by this appeal also seeks increased ratings for the residuals of his wrist fractures.  He testified at his June 2015 hearing that each had worsened in severity, noting that he had recently been advised to undergo additional surgery, which he refused.  Instead, he was provided paraffin wax to bathe his wrists in an attempt to reduce pain.  The Veteran's representative indicates that there has been a worsening of the pertinent symptoms and manifestations since the Veteran was last examined by VA in early 2013 and requests that an additional VA examination be provided under duty to assist provisions.  The Board concurs.  

The Veteran also seeks VA compensation under 38 U.S.C.A. § 1151 for residuals of a VA medical error in inserting improperly an intravenous line into his right forearm in connection with a carpal tunnel release undertaken by VA at its facility in Dallas, Texas, in January 2010.  The Veteran reports that the needle insertion or removal occurred in preparation of that surgery or immediately thereafter when he was awake and aware of the events occurring.  He notes as well that he immediately observed the vein hemorrhage in the affected area of his forearm and was told by the VA nurse that the vein would return to its normal state in time.  This he reports did not occur and ultimately led to its surgical removal, then diagnosed as a thrombosed vein of the volar right forearm, in May 2010, when a carpal tunnel release on the right side was also undertaken.  

VA examination in August 2011 disclosed a surgical scar from the removal of the thrombosed vein and a small defect due to missing tissue, which satisfy the requirement for current disablement; however, notwithstanding the presence in the claims folder of the surgical reports in January and May 2010, there is absent from the file any informed consent documents relating to the January 2010 procedure, such as might encompass any potential needle hazards.  Remand to obtain any and all informed consent documents, including VA Form 11-77, Informed Consent, indicating that a discussion of the relevant aspects of the planned treatment and potential hazards or risks had been furnished to the Veteran and to obtain further medical opinion as to the occurrence of VA negligence or lack of skill and the question of foreseeability of vein injury from a line or needle insertion/removal is needed.  

Accordingly, this portion of the Veteran's appeal is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment reports, not already on file, for inclusion in the Veteran's VA claims folder.  

2.  Obtain all informed consent documents prepared by VA in connection with surgery occurring in January 2010 for a carpal and cubital tunnel release at the VA Medical Center in Dallas, Texas, for inclusion in the Veteran's VA claims folder.  

3.  Afford the Veteran a VA joints examination in order to assess the nature and extent of his service-connected residuals of fractures of the right and left wrists.  His VA claims file, to include a copy of this document, should be made available to the VA examiner for review in conjunction with the examination.  The examination should include a complete medical history, clinical evaluation, and all diagnostic testing deemed necessary by the examiner.  All pertinent findings and diagnoses should be set forth.

4.  Afford the Veteran further VA medical examination by a physician in the appropriate medical specialty in order to address his claim for VA compensation for residuals of a thrombosed vein of the right forearm.  His VA claims file, to include a copy of this document, should be made available to the VA examiner for review in conjunction with the examination.  The examination should include a complete medical history, clinical evaluation, and all diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses pertaining to the thrombosed vein of the Veteran's right forearm and its removal should be set forth. 

The VA examiner, as appropriate, is also asked to provide a medical opinion as to the following, with full supporting rationale:

a)  Is it at least as likely as not (50 percent or greater probability) that any such additional disability resulting from the insertion or removal of an intravenous line from the right forearm, residuals of which have previously been identified as a scar and tissue loss, was the direct result of VA carelessness, negligence, lack of proper skill, or erroneous judgment involving treatment attempted or afforded?  

b)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's additional disability was proximately caused by an event not reasonably foreseeable? 

5.  Lastly, readjudicate the issues remaining on appeal and if any benefit sought is not granted, then provide the Veteran with a supplemental statement of the case and afford him a reasonable period for a response, prior to returning the matter to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


